Exhibit 3.1 ROSS MILLER Filed in the office Of Document Number Secretary of State 20130359680-07 204 North Carson Street, Suite 1 Filing Date and Time Carlson City, Nevada 89701-4520 Ross Miller 05/30/2013 10:50 AM (775) 684-5708 Secretary of State Entity Number Website: www.nvsos.gov State of Nevada E0889322006-1 Certificate of Amendment (PURSUANT TO NRS 78.) USE BLACK INK ONLY • DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate ofAmendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1. Name of corporation: Xodtec LED, Inc. 2. The articles have been amended as follows: (provide article numbers, if available) Toincrease the authorized common stock to 400,000,000 shares by replacing clause (a)(ii) of ArticleTHIRD with thefollowing; “400,000,000 shares shall be designated as common stock and shall have a par value of S0.001 per share”; 3. The vote by which the stockholders holding shares in the corporation entitlingthem to exercise a least a majority of the voting power, or such greater proportion of the voting power as may berequired in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is: 146,265,531 sharesof common stock and5,000,000 shares of seriesA convertible preferred stock 4. Effective date and time of filing: (optional) Date:
